Case 4:20-cv-00180-RCY-DEM Document 5-1 Filed 12/28/20 Page 1 of 2 PagelD# 36

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA
600 GRANBY STREET
NORFOLK, VIRGINIA 23510-1915

CHAMBERS OF
RODERICK C, YOUNG
UNITED STATES DISTRICT JUDGE

PROCEDURE FOR CIVIL MOTIONS

This case has been assigned to United States District Judge Roderick C. Young.

Pursuant to Local Rule 7, a brief shall accompany all motions (unless excepted by the
rule). Courtesy copies of briefs are not required except upon a specific request from
chambers.

After all briefs are filed, it is incumbent upon counsel for the moving party to confer
with opposing counsel and advise the Clerk’s Office by “Notice” when a ruling or
determination based upon the briefs alone (without oral argument) is desired. See Local Rule
26 for discovery motion procedures.

Requests for oral argument should be electronically filed with the Clerk’s Office. If
Judge Young determines that he will allow oral argument, counsel will be notified by the
Judge’s courtroom deputy or his law clerk, and a date and time will be selected.

Absent a request for hearing, the motions will be referred automatically to Judge
Young.
Case 4:20-cv-00180-RCY-DEM Document 5-1 Filed 12/28/20 Page 2 of 2 PagelD# 37

UNITED STATES DISTRICT COURT _
FOR THE EASTERN DISTRICT OF VIRGINIA

NOTICE
CONSENT TO TRIAL BY MAGISTRATE JUDGE

Pursuant to Federal Rule of Civil Procedure 73 and 28 U.S.C. § 636(c) you may request to have
your case conducted before a United States Magistrate Judge upon consent of all parties and
approval by a United States District Judge. In order to proceed before a Magistrate Judge, a
consent form must be filed with the Clerk's Office. It may be filed jointly or separately. The
consent form may be printed from the U.S. District Court website (listed below) or obtained
from the Clerk's Office. Please refer to the previously mentioned rule for further information.

FINANCIAL INTEREST DISCLOSURE STATEMENT

Pursuant to Local Rule 7.1, a financial disclosure statement must be filed by a
“nongovernmental corporation, partnership, trust, [or] other similar entity that is a party to, or
that appears in, an action or procceding in this Court.” This statement should be filed with the
party's “first appearance, pleading, petition, motion, response, or other request addressed to the
Court”. The financial interest disclosure statement may be printed {rom the U.S. District Court
website (listed below) or obtained from the Clerk's Office. Please refer to the previously
mentioned rule for further information. Failure to file the financial interest disclosure statement
as required by Local Rule 7.1 will result in this first submission being filed subject to defect by
the Clerk.

WEBSITE AND CLERK'S OFFICES ADDRESSES

The website address for the U.S. District Court for the Eastern District of Virginia is
www. vaed.uscourts.gov. If you do not have access to a computer, contact one of the Clerk's
Offices listed below to obtain either of these forms:

Albert V. Bryan United States Courthouse Walter E. Hoffman United States Courthouse
401 Courthouse Square 600 Granby Street

Alexandria, VA 22314 Norfolk, VA 23510

(703) 299-2101 (757) 222-7201

Spottswood W. Robinson IIT and United States Courthouse

Robert R. Merhige, Jr., Federal Courthouse 2400 West Avenue

701 East Broad Street Newport News, VA 23607

Richmond, VA 23219 (757) 247-0784

(804) 916-2220
